362 So. 2d 323 (1978)
Albert CORVISON, Appellant,
v.
Brenda Kay CORVISON, Appellee.
No. 77-2558.
District Court of Appeal of Florida, Third District.
August 1, 1978.
Nelson & Nelson, Hialeah, for appellant.
Byrd V. Duke, Jr. and Nancy Appleton, North Miami, for appellee.
Before HAVERFIELD, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
Albert Corvison appeals that portion of a final judgment of dissolution of marriage awarding permanent custody of the two minor daughters, Angela 6 and Jennifer 3, to his former wife, Brenda, and contends *324 this custody award by the chancellor constituted an abuse of discretion.
While Section 61.13(2), Florida Statutes (1977) provides for equal consideration of the spouses in awarding custody, the law still remains that other essential factors being equal, the mother of the child of tender years should receive prime consideration for custody. Anderson v. Anderson, 309 So. 2d 1 (Fla. 1975).
The chancellor in the case at bar determined that the best interests of the minor children dictated that custody be awarded to their mother. After a review of the record, we conclude that appellant has failed to demonstrate an abuse of discretion by the chancellor. See Dinkel v. Dinkel, 322 So. 2d 22 (Fla. 1975) and cases cited therein.
Affirmed.